Case 17-08218        Doc 27     Filed 01/16/19     Entered 01/16/19 14:52:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-08218
         Eric L Rudisill
         Lora A Rudisill
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/16/2017.

         2) The plan was confirmed on 05/19/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/04/2018.

         5) The case was dismissed on 11/16/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,410.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-08218       Doc 27      Filed 01/16/19    Entered 01/16/19 14:52:29                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $4,740.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $4,740.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $1,515.84
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $261.84
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,777.68

 Attorney fees paid and disclosed by debtor:                $100.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICAN CREDIT ACCEPTANCE     Secured       11,954.00     11,805.07        11,805.07       2,558.64     403.68
 CREDIT BUREAU SYSTEMS          Unsecured      2,278.00       2,312.07         2,312.07           0.00       0.00
 CREDIT BUREAU SYSTEMS          Unsecured         280.00        281.79           281.79           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         566.00        566.58           566.58           0.00       0.00
 JENNIFER BELL                  Priority            0.00           NA               NA            0.00       0.00
 LENDMARK FINANCIAL SERVICE     Unsecured      3,999.00       3,259.72         3,259.72           0.00       0.00
 LVNV FUNDING                   Unsecured      1,065.00       1,065.56         1,065.56           0.00       0.00
 LVNV FUNDING                   Unsecured         941.00        941.10           941.10           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          685.00        685.46           685.46           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured      2,589.00       2,636.09         2,636.09           0.00       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         397.00        397.22           397.22           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         401.00        401.22           401.22           0.00       0.00
 QUANTUM3 GROUP                 Unsecured      1,100.00       1,136.83         1,136.83           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         208.00        231.96           231.96           0.00       0.00
 ENHANCED RECOVERY CO           Unsecured         141.00           NA               NA            0.00       0.00
 COMCAST                        Unsecured          91.00           NA               NA            0.00       0.00
 GREENLEAF ORTHO ASSOC          Unsecured         300.00           NA               NA            0.00       0.00
 LAKE COUNTY ACUTE CARE LLP     Unsecured         134.00           NA               NA            0.00       0.00
 CAPITAL ONE                    Unsecured         440.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MED CENTER Unsecured            152.00           NA               NA            0.00       0.00
 AFFILIATED CREDITORS INC       Unsecured         255.00           NA               NA            0.00       0.00
 CAC FINANCIAL CORP             Unsecured         202.00           NA               NA            0.00       0.00
 CALEB CREEK ER PHYSICIANS/CRED Unsecured         192.00           NA               NA            0.00       0.00
 VERIZON WIRELESS               Unsecured         843.00           NA               NA            0.00       0.00
 WELL FOOT AND ANKLE INSTITUTE Unsecured          184.00           NA               NA            0.00       0.00
 WFNB                           Unsecured         254.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-08218       Doc 27        Filed 01/16/19    Entered 01/16/19 14:52:29                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
 WOMAN WITHIN                     Unsecured         401.00           NA           NA             0.00         0.00
 CAPITAL AUTO FINANCE             Unsecured          79.00           NA           NA             0.00         0.00
 SOUTHERN RADIOLOGY ASSOC/FOX     Unsecured         125.00           NA           NA             0.00         0.00
 TENNESSEE CHILD SUPPORT SERVIC   Priority            0.00           NA           NA             0.00         0.00
 THE SWISS COLONY                 Unsecured         302.00        315.65       315.65            0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00                   $0.00
       Mortgage Arrearage                                     $0.00               $0.00                   $0.00
       Debt Secured by Vehicle                           $11,805.07           $2,558.64                 $403.68
       All Other Secured                                      $0.00               $0.00                   $0.00
 TOTAL SECURED:                                          $11,805.07           $2,558.64                 $403.68

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,231.25                  $0.00                $0.00


 Disbursements:

        Expenses of Administration                              $1,777.68
        Disbursements to Creditors                              $2,962.32

 TOTAL DISBURSEMENTS :                                                                           $4,740.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-08218        Doc 27      Filed 01/16/19     Entered 01/16/19 14:52:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
